Citation Nr: 0110072	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for facial 
herpes.

2.  Entitlement to an initial compensable rating for 
hemorrhoids.  

3.  Entitlement to an initial compensable rating for 
residuals of a left orchiectomy.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of revision of a surgical scar and nerve 
ligation from the left orchiectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1998.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from  February 1999 and May 2000 rating 
decisions of the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO).

The issues of entitlement to compensable evaluations for 
facial herpes and hemorrhoids are addressed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  The veteran's left orchiectomy is manifested by 
subjective complaints of occasional pain on the left side of 
the scrotum.

2.  The veteran has pain on objective demonstration in the 
area of a left orchiectomy scar revision and nerve ligation.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
status post left orchiectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic 
Codes 7523, 7524 (2000).

2.  The criteria for an initial rating in excess of 10 
percent for status post revision of a surgical scar and nerve 
ligation from a left orchiectomy have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7803-7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

By the rating decisions on appeal, service connection has 
been established for each disability at issue, effective from 
September 1, 1998.

On VA genitourinary examination in November 1998, the veteran 
reported that he had had a voluntary vasectomy in July 1987, 
and that postoperative recovery was unremarkable.  He 
indicated that he had developed chronic epididymitis in 1995, 
and ultimately had surgical removal of a varicocele on the 
left spermatic cord in April 1996, but continued to have pain 
in the left groin area and left testicle.  Reportedly, an 
ileo-inguinal and genital femoral nerve block was performed 
in February, March and April 1997.  He had injections to the 
to the ileo-inguinal nerve and the genito femoral nerve but 
the shots failed to relieve the pain.  He then had surgical 
removal of the epididymis in July 1997.  Two months following 
surgery, he developed swelling of the left testicle to twice 
its normal size.  The left testicle was surgically removed in 
September 1997.  The pain stopped for a few months but 
returned in early 1998.  He underwent exploration of the left 
groin and the remaining portion of the spermatic cord and the 
ileo-inguinal nerve were clamped, ligated and divided.  In 
May 1998, the old scar on the left scrotum was excised.  He 
indicated that he did not have any pain now.  Physical 
examination revealed a scar on the left scrotum and the left 
testicle was surgically absent.  There was a small nodule on 
the right epididymis. 

In a February 1999 rating decision, the RO granted service 
connection for status post left orchiectomy, evaluated as 
noncompensably disabling from September 1, 1998.  

On VA genitourinary examination in March 2000, the veteran 
complained of pain in the area of the surgical scar, located 
above the left orchiectomy.  The pain was almost constant but 
didn't interfere with sleep.  Movements such as twisting, 
turning, bending or walking aggravated the pain.  Physical 
examination of the left scrotal area revealed a left 
orchiectomy.  There was a 12 cm scar located about 8 cm above 
the testicle.  The scar was identified as the site of the 
removal and revision involving his nerve in that area.  There 
was decreased sensation to pain and touch at the site.  There 
was no deformity.  There was no pain on pressure, but when he 
bent down to touch his toes pain resulted.  The examiner 
indicated that there was evidence of mild nerve injury around 
the scar.  

In a May 2000 rating decision, the RO granted service 
connection for status post revision of surgical scar and 
nerve ligation from left orchiectomy, evaluated as 10 percent 
disabling from September 1, 1998.  

In November 2000, the veteran testified that he had pain in 
the left groin area and stated that he did not get the same 
size erection as before.  He indicated that there were 
actually three scars on the left scrotal area which were numb 
and tender.  See November 2000 hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an initial rating is a separate 
and distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Id. at 8.  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

I.  Status Post Left Orchiectomy

The veteran's status post left orchiectomy disability is 
currently evaluated pursuant to Diagnostic Code 7524, which 
provides that removal of one testis warrants a noncompensable 
disability evaluation.  Removal of both testis warrants a 30 
percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 
7524.  

The complete atrophy of one testicle warrants a 
noncompensable rating under Diagnostic Code 7523.  A 20 
percent rating is warranted for complete atrophy of both 
testicles.  38 C.F.R. § 4.115b, Diagnostic Code 7523.

In applying the rating criteria to the facts in this case, 
the veteran's left orchiectomy is found to be appropriately 
evaluated as a noncompensable disability.  His complaints of 
occasional pain on the left side of his scrotum, in the 
absence of any additional evidence of functional impairment 
or other compensable disability, are not found to serve as 
the basis for a compensable evaluation under Diagnostic Code 
7524.  The Board further finds that Diagnostic Code 7523 also 
does not provide a basis for a higher rating in that there 
has been no evidence of the atrophy of both testicles as 
required under that Code for a compensable evaluation.

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of resolution of doubt in the veteran's 
favor, is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990). 

II.  Status Post Left Orchiectomy Scar Revision and Nerve 
Ligation

For scars not located on the head, face, or neck, or the 
result of burns, a 10 percent rating is provided for a 
superficial, poorly nourished scar with repeated ulceration, 
or for a superficial, tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Otherwise, a scar will be rated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

The veteran's current rating for left orchiectomy scar 
revision and nerve ligation is the highest provided under 
Diagnostic Codes 7803 and 7804.  On VA examinations conducted 
in 1998 and 2000, there was no finding that the scar caused 
any type of limitation of function.  Therefore, an increased 
evaluation under Diagnostic Code 7805 is not warranted.

Accordingly, the Board finds that the current 10 percent 
evaluation adequately compensates the veteran for the 
identified impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803-7805.  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, the doctrine of 
resolution of doubt in the veteran's favor is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for status 
post left orchiectomy is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of revision of a surgical scar and nerve ligation 
from the left orchiectomy is denied.  


REMAND

A VA progress note from the VA Medical Center (VAMC) in North 
Chicago, Illinois, reflects that the veteran was seen in 
November 2000 for complaint of a rash over the left cheek and 
blood from his rectum for the past 2-3 days.  Examination of 
the face revealed a reddish rash on the left cheek.  External 
hemorrhoids were noted on rectal examination.  

The document indicates that dermatology and gastroenterology 
consults were sent for, however, the Board notes that besides 
the aforementioned progress report there are no such 
consultation reports - either private or VA - associated with 
the claims file.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for facial herpes 
and hemorrhoids since September 1998.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
This should include any records from the 
North Chicago VAMC pertaining to the 
veteran since August 1998.  If after 
making reasonable efforts, the RO is 
unable to obtain all of the relevant 
records so sought, the RO must provide 
the veteran with written notification 
that it was unable to obtain records with 
respect to the claim.  Such notification 
must be in compliance with Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a) 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 
38 U.S.C. § 5103)  A copy of the notice 
must be associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the nature and severity of his 
facial herpes.  All evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished, and the 
examination report must include 
unretouched color photographs of the 
affected area.  The examiner should 
indicate whether there is any 
exfoliation, exudation or itching.  A 
complete rationale for all opinions and 
conclusions drawn should be provided.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  The RO should schedule the veteran 
for a VA proctology examination to 
determine the nature and extent of his 
hemorrhoids.  All necessary tests should 
be conducted.  The report of examination 
should include a detailed account of all 
manifestations of rectal pathology found 
to be present.  The examiner must specify 
whether the veteran's hemorrhoids are 
large or thrombotic, irreducible with 
excessive redundant tissue and whether 
there is persistent bleeding with 
secondary anemia or fissures.  
Appropriate testing must be conducted in 
order to determine whether the veteran 
has anemia.  The examiner must comment on 
whether there are fissures or any 
secondary anemia and whether either is 
the result of the service-connected 
disability.  A complete rationale for all 
opinions and conclusions drawn should be 
provided.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  Thereafter, the RO should readjudicate 
the issues of entitlement to initial 
compensable evaluations for facial herpes 
and hemorrhoids.  

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



